DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 6-7, 9-10, and 13-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 3 recites “the respective mechanical linkages are configured to retract toward respective branch members to which they are attached” which is indefinite, because the mechanical linkages are not required to be attached to branch members in claim 1, from which claim 3 depends. On the contrary, claim 1 only requires that “at least one of the mechanical linkages is attached to one of the plurality of branch members, or the trunk member,” thus causing it to be unclear if the “respective mechanical linkages” of claim 3 are necessarily attached to a branch member in the first place. Claim 13 is likewise rejected.
	Claim 6 recites “wherein the rotating comprises rotating the structural arrangement about the longitudinal axis” which is unclear, as it refers to “the rotating” as if it were an element of a method claim, when claim 6 is a system than cannot logically have verbs as claim elements. Claims 7 and 9-10 are likewise rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 11-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (US 5,199,672 A), hereinafter King.
Regarding claim 1, King discloses a system comprising: 
a payload including a plurality of spacecraft (satellites 20-1…20-4; fig. 2B); and 
a tree-like structural arrangement (cylindrical cover 14, diagonal support arms 18; fig. 2A) providing a load path between a launch vehicle upper 
each spacecraft (satellites 20-1…) is mechanically coupled with the launch vehicle upper stage (launch vehicle fairing 40) only by the structural arrangement (as shown in fig. 2C); and 
the tree-like structural arrangement includes: 
at least one trunk member (cylindrical cover 14) that is approximately aligned with a longitudinal axis of the launch vehicle upper stage (as shown in fig. 2C);
a plurality of branch members (diagonal support arms 18), each branch member having at least a first end portion that is substantially outboard from the longitudinal axis and a second end portion attached to the trunk member (as shown in fig. 2C); and 
a plurality of mechanical linkages (spring mechanisms 19; fig. 2C), each mechanical linkage having a first respective end and a second respective end (as shown in fig. 2C), wherein: 
the first respective end of each linkage (spring mechanisms 19) is detachably coupled at a first end with a first respective spacecraft (col. 8, lines 34-37, regarding upon command from ground control or a flight computer, the satellites 20-1 through 20-4 on pallet 10-1 could then be separated from the pallet by conventional means such as spring mechanisms 19; fig. 2C);
the second respective end of at least one of the mechanical linkages (spring mechanisms 19) is attached to one of the plurality of branch members, or the trunk member (all of the second ends of the spring mechanisms 19 are attached to the diagonal support arms 18, as shown in fig. 2C); 
each of the mechanical linkages (spring mechanisms 19) includes a spring-like coupling (see col. 8, lines 41-43) that provides resistance to both compression and tension (all springs inherently provide resistance to both compression and tension), wherein:
a deployment of at least one spacecraft of the plurality of spacecraft (satellites 20-1…) from the system, when disposed in orbit, comprises detaching the at least one spacecraft from respective mechanical linkages (see again col. 8, lines 34-37) and rotating or translating the structural arrangement (col. 8, lines 14-17, regarding at a selected first elliptical orbit apogee, the pallet 10-1 would be separated from stack 30 by marmon clamp 16-1 and allowed to move away from the stack before firing its kick motor 14-1; Examiner notes that claim 1 does not appear to necessarily require that the “rotating or translating” occur after the “detaching” the spacecraft”, nor does claim 1 require multiple levels of branches of the tree-like structure that must stay together during the rotating or translating).



Regarding claim 3, King discloses the invention in claim 1, and further discloses wherein, when the at least one spacecraft (satellites 20-1…) is detached, the respective mechanical linkages (spring mechanisms 19) are configured to retract toward respective branch members to which they are attached (the spring mechanisms 19 are inherently capable of either retracting toward or extending away from the diagonal support arms 18, depending on whether they are under tension or compression, respectively, when the spacecraft is detached).

Regarding claim 4, King discloses the invention in claim 1, and further discloses wherein the deployment comprises first aligning the longitudinal axis in an orientation with respect to an orbital velocity vector (col. 6, lines 36-39, regarding after achieving orbit, the launcher would be placed in an attitude such that its roll axis would be aligned with its velocity vector at the apogee of the achieved orbit).

Regarding claim 5, King discloses the invention in claim 4, and further discloses wherein the orientation is transverse to the orbital velocity vector (col. 8, lines 21-25, regarding the pallet's orbital velocity change induced by the kick motor and applied at apogee would typically be that amount appropriate to circularize the pallet's orbit at the 

Regarding claim 6, King discloses the invention in claim 5, and further discloses wherein the rotating comprises rotating the structural arrangement about the longitudinal axis (col. 8, lines 18-21, regarding provided that adequate gyroscopic spin stability had been achieved from the launcher's roll-up, and if necessary, additional stack or pallet roll-up).

Regarding claim 8, King discloses the invention in claim 4, wherein the orientation is parallel to the orbital velocity vector (col. 6, lines 36-39, regarding after achieving orbit, the launcher would be placed in an attitude such that its roll axis would be aligned with its velocity vector at the apogee of the achieved orbit).

Regarding claim 11, King discloses a method comprising: 
deploying, from an orbiting system including a plurality of spacecraft (satellites 20-1…20-4; fig. 2A), at least one spacecraft of the plurality of spacecraft (col. 8, lines 34-37, regarding upon command from ground control or a flight computer, the satellites 20-1 through 20-4 on pallet 10-1 could then be separated from the pallet by conventional means such as spring mechanisms 19; fig. 2C); and 
deploying, from the orbiting system, a second spacecraft of the plurality of spacecraft (see fig. 2C; col. 8, lines 34-37); wherein 
a tree-like structural arrangement (cylindrical cover 14, diagonal support arms 18; fig. 2C) provides a load path between a launch vehicle upper stage (launch vehicle fairing 40; fig. 2C) and the plurality of spacecraft (as shown in fig. 2C); 
each spacecraft (satellites 20-1…) is mechanically coupled with the launch vehicle upper stage (launch vehicle fairing 40) only by the structural arrangement (as shown in fig. 2C); and 
the tree-like structural arrangement includes at least one trunk member (cylindrical cover 14) that is approximately aligned with a longitudinal axis of the launch vehicle upper stage (as shown in fig. 2C), a plurality of branch members (diagonal support arms 18), each branch member having at least a first end portion that is substantially outboard from the longitudinal axis and a second end portion attached to the trunk member (as shown in fig. 2C), and a plurality of mechanical linkages (spring mechanisms 19; fig. 2C), each mechanical linkage having a first respective end and a second respective end (as shown in fig. 2C), wherein:
each of the mechanical linkages (spring mechanisms 19) includes a spring-like coupling (see col. 8, lines 41-43) that provides resistance to both compression and tension (all springs inherently provide resistance to both compression and tension);
the first respective end of each linkage (spring mechanisms 19) is detachably coupled at a first end with a first respective spacecraft (col. 8, lines 34-37, regarding upon command from ground control or a flight computer, the satellites 20-1 through 20-4 on pallet 10-1 could then be separated from the pallet by conventional means such as spring mechanisms 19; fig. 2C); 
the second respective end of at least one of the mechanical linkages (spring mechanisms 19) is attached to one of the plurality of branch members, or the trunk member (all of the second ends of the spring mechanisms 19 are attached to the diagonal support arms 18, as shown in fig. 2C); and
the deploying includes detaching the at least one spacecraft from respective mechanical linkages (see again col. 8, lines 34-37) and rotating or translating the structural arrangement (col. 8, lines 14-17, regarding at a selected first elliptical orbit apogee, the pallet 10-1 would be separated from stack 30 by marmon clamp 16-1 and allowed to move away from the stack before firing its kick motor 14-1; Examiner notes that claim 1 does not appear to necessarily require that the “rotating or translating” occur after the “detaching” the spacecraft, nor does claim 1 require multiple levels of branches of the tree-like structure that must stay together during the rotating or translating).



Regarding claim 13, King discloses the invention in claim 11, and further discloses wherein, when the at least one spacecraft (satellites 20-1…) is detached, the respective mechanical linkages (spring mechanisms 19) are configured to retract toward respective branch members to which they are attached (the spring mechanisms 19 are inherently capable of either retracting toward or extending away from the diagonal support arms 18, depending on whether they are under tension or compression, respectively, when the spacecraft is detached).

Regarding claim 14, King discloses the invention in claim 11, and further discloses wherein the deploying comprises first aligning the longitudinal axis in an orientation with respect to an orbital velocity vector (col. 6, lines 36-39, regarding after achieving orbit, the launcher would be placed in an attitude such that its roll axis would be aligned with its velocity vector at the apogee of the achieved orbit).

Regarding claim 15, King discloses the invention in claim 14, and further discloses wherein the orientation is transverse to the orbital velocity vector (col. 8, lines 21-25, regarding the pallet's orbital velocity change induced by the kick motor and applied at apogee would typically be that amount appropriate to circularize the pallet's 

Regarding claim 16, King discloses the invention in claim 15, and further discloses wherein the rotating comprises rotating the structural arrangement about the longitudinal axis (col. 8, lines 18-21, regarding provided that adequate gyroscopic spin stability had been achieved from the launcher's roll-up, and if necessary, additional stack or pallet roll-up).

Regarding claim 18, King discloses the invention in claim 14, wherein the orientation is parallel to the orbital velocity vector (col. 6, lines 36-39, regarding after achieving orbit, the launcher would be placed in an attitude such that its roll axis would be aligned with its velocity vector at the apogee of the achieved orbit).

Allowable Subject Matter
Claims 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

s 7 and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRADY W FRAZIER/Examiner, Art Unit 3647